570 N.W.2d 481 (1997)
225 Mich. App. 284
Samuel Keith BALL, Plaintiff-Appellee,
v.
John S. Dewey and Michael J. Picraux, Defendants, and
CHRYSLER CORPORATION, Defendant-Appellant.
Docket No. 188849.
Court of Appeals of Michigan.
Submitted June 4, 1997, at Detroit.
Decided September 2, 1997, at 9:15 a.m.
Released for Publication November 25, 1997.
York, Dolan & Ciaramitaro by John A. Dolan, Clinton Township, for plaintiff-appellee.
DeNardis, McCandless & Muller, P.C. by William McCandless, Detroit, for defendant-appellant.
Before MacKENZIE, P.J., and NEFF and MARKEY, JJ.
NEFF, Judge.
Defendant Chrysler Corporation appeals by leave granted the circuit court's denial of its motion for summary disposition in plaintiff Samuel K. Ball's action against Chrysler *482 and defendants John S. Dewey and Michael J. Picraux for injuries arising from an automobile accident.[1] We reverse and remand.

I
Chrysler leases motor vehicles to certain categories of its employees as part of its normal business operations. In December 1992, Picraux leased a 1992 Dodge Spirit automobile through Chrysler's "Employee/Retiree Car Lease Program." The lease was for two years. As part of the lease agreement, Picraux was required to complete surveys regarding the car at certain mileage intervals.
Dewey, Picraux's stepson, was driving the leased automobile shortly after midnight on July 4, 1993. Plaintiff was a passenger in the vehicle. Dewey lost control of the car, which rolled over, injuring plaintiff. Plaintiff sued defendants for automobile negligence and negligent entrustment of an automobile.
Chrysler filed a motion for summary disposition of the claims against it pursuant to MCR 2.116(C)(10), arguing that, as a lessor, it was not subject to liability under the owner's liability statute, M.C.L. § 257.401; M.S.A. § 9.2101, which expressly exempts from liability one engaged in the business of leasing motor vehicles and who is the lessor of a vehicle under a lease for a period greater than thirty days. Chrysler noted that it was uncontested that it leases cars as part of its business and that the lease for Picraux's car was for two years. Plaintiff's counsel argued that the vehicle lease was not a true lease, but more like a vehicle-testing agreement, because the lessee had an obligation to make reports and provide information to Chrysler. The circuit court, opining that a question of fact existed regarding whether the agreement between Chrysler and Picraux was a lease or more akin to a vehicle-testing agreement or an employee fringe benefit, denied defendant's motion for summary disposition.

II
A motion for summary disposition pursuant to MCR 2.116(C)(10) may be granted when there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Bourne v. Farmers Ins. Exchange, 449 Mich. 193, 197, 534 N.W.2d 491 (1995). The party opposing the motion may not rest on mere allegations or denials in the pleadings; rather, it must, by affidavit or other documentary evidence, set forth specific facts demonstrating a genuine issue for trial. Allen v. Comprehensive Health Services, 222 Mich.App. 426, 433, 564 N.W.2d 914 (1997). We review de novo the trial court's grant or denial of a motion for summary disposition under MCR 2.116(C)(10). McGuirk Sand & Gravel, Inc. v. Meridian Mut. Ins. Co., 220 Mich.App. 347, 352, 559 N.W.2d 93 (1996).
The question presented here is whether Chrysler was the "owner" of the vehicle driven by Dewey and, thus, subject to liability under M.C.L. § 257.401(1); M.S.A. § 9.2101(1), which provides in part:
The owner of a motor vehicle shall be liable for any injury occasioned by the negligent operation of the motor vehicle whether the negligence consists of a violation of the provisions of the statutes of the state or in the failure to observe such ordinary care in the operation of the motor vehicle as the rules of the common law requires [sic]. The owner shall not be liable, however, unless the motor vehicle is being driven with his or her express or implied consent or knowledge.
The purpose of this section is to place the risk of damage or injury on the owner, who has the ultimate control of the motor vehicle, as well as on the person who is in immediate control. Bieszck v. Avis Rent-A-Car System, Inc., 224 Mich.App. 295, 298, 568 N.W.2d 401 (1997); North v. Kolomyjec, 199 Mich.App. 724, 726, 502 N.W.2d 765 (1993).
As noted by Chrysler, the Legislature has exempted from liability certain lessors of vehicles. To this end, § 401(2) of the Vehicle Code provides as follows:
A person engaged in the business of leasing motor vehicles who is the lessor of a motor vehicle under a lease providing for the use of the motor vehicle by the lessee *483 for a period that is greater than 30 days is not liable at common law for damages for injuries to either person or property resulting from the operation of the leased motor vehicle. [M.C.L. § 257.401(2); M.S.A. § 9.2101(2).]
Section 401a of the code further provides:
As used in this chapter, "owner" does not include a person engaged in the business of leasing motor vehicles who is the lessor of a motor vehicle pursuant to a lease providing for the use of the motor vehicle by the lessee for a period that is greater than 30 days. [M.C.L. § 257.401a; M.S.A. § 9.2101(1) (emphasis added).]
Chrysler argues that the circuit court erred in not determining that it was "in the business of leasing motor vehicles" and thus was not an "owner" subject to liability under M.C.L. § 257.401(1); M.S.A. § 9.2101(1). We agree.

III
When interpreting a statute, our goal is to ascertain and effectuate the meaning intended by the Legislature. Eaton Farm Bureau v. Eaton Twp., 221 Mich.App. 663, 665, 561 N.W.2d 884 (1997). Where the language of the statute is clear and unambiguous, the plain meaning of the statute reflects the Legislature's intent, and judicial construction is not permitted. Darling v. Inter City Trucking (On Remand), 221 Mich.App. 521, 525, 561 N.W.2d 865 (1997). In such cases, this Court will simply apply the statute as written. Turner v. Auto Club Ins. Ass'n, 448 Mich. 22, 27, 528 N.W.2d 681 (1995).
Under consideration here is the owner's liability statue, which expressly excludes lessors from liability where the lessor is "engaged in the business of leasing motor vehicles" and leases a motor vehicle pursuant to a lease that exceeds thirty days. M.C.L. § 257.401(2); M.S.A. § 9.2101(2), M.C.L. § 257.401a; M.S.A. § 9.2101(1), see Hill v. General Motors Acceptance Corp., 207 Mich.App. 504, 509, 525 N.W.2d 905 (1994).

A
Turning to the record before us, plaintiff presented no evidence to counter the affidavit that Chrysler was in the business of leasing motor vehicles. Rather, plaintiff argued that the agreement between Chrysler and Picraux, under Chrysler's employee/retiree lease program, was not a true lease. We disagree. Although the program presumably gave Picraux a discount lease rate and required that he fill out questionnaires from time to time, there is no question that the agreement between Chrysler and Picraux was an automobile lease. Nothing in the statute requires that the lessor's primary business be retail leasing, or, for that matter, that the lease be profitable. There is no issue of material fact that Chrysler was "in the business of leasing motor vehicles."

B
Plaintiff also argued that the agreement between Chrysler and Picraux was terminable at will and thus not "for a period that is greater than thirty days" as required by § 401(2) and § 401a. Again, we disagree.
As plaintiff notes, Chrysler retained the right to unilaterally amend the terms of the lease program at any time and to offer replacement or substitute vehicles at its discretion. However, the express terms of the lease contemplated that a lessee would keep a vehicle for a period of approximately two years. Indeed, in the instant case, Picraux had possession of the vehicle in question for six months before the accident in which plaintiff was injured. Plaintiff presented no evidence to counter the clear evidence that the lease at issue was "for a period of more than thirty days."

IV
In sum, there is no question of material fact that Chrysler is in the business of leasing vehicles and that the lease between Chrysler and Picraux was for a period of more than thirty days. Accordingly, under the plain and unambiguous language of the owner's liability statute, Chrysler is not the "owner" of the vehicle involved in the instant case. M.C.L. §§ 257.401, 257.401a; M.S.A. § 9.2101, 9.2101(1). The circuit court erred *484 in denying Chrysler's motion for summary disposition pursuant to MCR 2.116(C)(10).
Reversed and remanded to the circuit court for entry of an order granting summary disposition for Chrysler. We do not retain jurisdiction.
NOTES
[1]  Neither Picraux nor Dewey is a party to this appeal.